Case 3:18-cv-01526-TJC-MCR Document 23 Filed 11/06/19 Page 1 of 3 PageID 114




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

CHERELYN BUSH,

       Plaintiff,
vs.                                             CASE NO.: 3:18-cv-01526-TJC-MCR

THE DISTRICT BOARD OF
TRUSTEES OF DAYTONA STATE
COLLEGE,

      Defendants.
                                        /

           JOINT MOTION FOR DISMISSAL WITH PREJUDICE

      COME NOW, the parties, Plaintiff, CHERELYN BUSH, and Defendant,

THE DISTRICT BOARD OF TRUSTEES OF DAYTONA STATE COLLEGE

(“DSC”), by and through their respective undersigned counsel, and pursuant to

Rule 41(a)(1)(A)(ii), Fed. R. Civ. P., Local Rules 3.01, 3.08, and 4.15, U.S. M.D.

Fla., and the Court’s Order Regarding Notice of Settlement entered September 30,

2019 [Doc. 22], file this Joint Motion for Dismissal with Prejudice and state:


      1.     The parties filed their Joint Notice of Settlement on September 27,

2019 [Doc. 21].

      2.     The Court entered its Order Regarding Notice of Settlement on

September 30, 2019 [Doc. 22], directing the parties to file a joint motion for




                                            1
Case 3:18-cv-01526-TJC-MCR Document 23 Filed 11/06/19 Page 2 of 3 PageID 115




dismissal or other appropriate documents to close out the file by November 26,

2019.

        3.   Pursuant to said Order and to Rule 41(a)(1)(A)(ii), Fed. R. Civ. P., the

parties file this Joint Motion seeking entry of an Order of Dismissal with Prejudice.

        4.   The parties are hereby in agreement with the dismissal with prejudice,

with each party bearing its own fees and costs except as specifically agreed to in

the parties’ settlement documents.


        WHEREFORE, the parties, by and through their respective undersigned

counsel, submit this Joint Motion for Dismissal With Prejudice, and respectfully

request that the Honorable Court (i) grant this Joint Motion; (ii) enter an Order

dismissing this action with prejudice, (iii) instructing the Clerk to CLOSE the file;

and (iv) for such further relief as deemed necessary and proper.


KEITH L. HAMMOND, P.A.                    BUSH & AUGSPURGER, P.A.
250 N. Orange Avenue, Suite 1200          411 E. Jackson Street
Orlando, Florida 32801                    Orlando, FL 32801
Telephone: (407) 730-9909                 (407) 422-5319
Facsimile: (800) 861-0585                 (407) 849-1821 – FAX
Primary e-mail:                           lja@bushlawgroup.com
keith@hammondlawcenter.com                djh@bushlawgroup.com
Secondary e-mail:                         slo@bushlawgroup.com
admin@hammondlawcenter.com




                                          2
Case 3:18-cv-01526-TJC-MCR Document 23 Filed 11/06/19 Page 3 of 3 PageID 116




By: s/ Keith L. Hammond               By: s/ Dylan J. Hall
Keith L. Hammond, Esq.                Dylan J. Hall, Esq.
Fla. Bar No. 0164798                  Fla. Bar No. 112528
Attorney for Plaintiff,               Attorneys for Defendant,
CHERELYN BUSH                         THE DISTRICT BOARD OF
                                      TRUSTEES OF DAYTONA STATE
                                      COLLEGE


                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 6th day of November, 2019, the foregoing

document was electronically filed with the Clerk of the Court by using the

CM/ECF system which will send a notice of electronic filing to: Keith L.

Hammond, Esq., 250 N. Orange Avenue, Suite 1200, Orlando, Florida 32801,

keith@hammondlawcenter.com, admin@hammondlawcenter.com.


                                  By: s/ Dylan J. Hall, Esq.
                                      LISA J. AUGSPURGER, ESQ.
                                      Florida Bar No. 892451
                                      DYLAN J. HALL, ESQ.
                                      Florida Bar No. 112528
                                      BUSH & AUGSPURGER, P.A.
                                      411 E. Jackson Street
                                      Orlando, FL 32801
                                      (407) 422-5319
                                      (407) 849-1821 – FAX
                                      lja@bushlawgroup.com
                                      djh@bushlawgroup.com
                                      slo@bushlawgroup.com
                                      Attorneys for Defendant,
                                      THE DISTRICT BOARD OF
                                      TRUSTEES OF DAYTONA
                                      STATE COLLEGE



                                     3
